ROOT, Judge
(dissenting):
I cannot agree with the majority in its disposition of the first assignment of error.
Case law1 suggests that counsel can challenge the sufficiency of a charge to allege military jurisdiction by a motion to quash demonstrating in what particulars the charge fails to allege facts sufficient to demonstrate “service connection.” The failure to do so in this case, as the majority points out, results in an important, but unlitigated issue of jurisdiction being raised for the first time before this Court. The pleader, in a preamble to renumbered Specification 2 of Charge II, asserts six of the factors enumerated in Relford v. Commandant,2 to wit: that the crime was committed within U. S. territorial limits and not within an occupied zone of a foreign country; that there is a connection between the accused’s military duties and the crime; that there is no civilian court in which the case can be prosecuted; that there was a flouting of military authority; that the offense is a threat to a military installation; and, that the offense is a violation of military property.3
In analyzing the appellant’s responses during the Care4 inquiry and applying that information to the jurisdictional factors alleged in the specification, I have great difficulty in following the dazzling footwork of the majority in arriving at the conclusion that subject matter jurisdiction can be found in this particular specification. In fact, I think that only one of the six enumerated factors really exists in this case, to wit: that the offense occurred within U. S. territorial limits and not within an occupied zone of a foreign country. I see absolutely no connection between appellant’s military duties and the offense. In view of the fact that the appellant is not charged with theft of the items alleged, I see only a very slight consideration of flouting of military authority; I see no threat to military installations, and no threat to the integrity of military property.
While it is true that in United States v. Moore5 and later cases, our senior Military Court exhorted us to make a detailed, thorough analysis of the jurisdictional criteria enunciated in resolving the service connection issue in all courts-martial, I believe the majority is placing undue reliance on the finding in Moore, which I think is distinguishable from the case sub judice. There, the accused devised a scheme to fake his own drowning to avoid further military service. He, along with his wife and another serviceman, conspired to collect a large sum of Government insurance and a death gratuity by means of a fraudulent drowning. Chief Judge Fletcher, speaking for an undivided Court of Military Appeals, held:
Perhaps most significant in resolving the service-connection question here is the fact that the accused’s military status, and that status alone, enabled Airman Moore to devise and implement his criminal scheme. Prior to Relford, Judge Darden observed in United States v. Fryman, 19 U.S.C.M.A. 71, 73, 41 C.M.R. 71, 73 (1969) that “the positive misuse of . [military] status to secure privileges or recognition not accorded others causes the armed forces to have a substantial interest in punishing the abuse.’’
Factors 1 through 5, 8, and 12 all concern the effect of a crime’s commission off base and are matters to be weighed in *604determining “whether the military interest in deterring the offense is distinct from and greater than that of civilian society, and on whether the distinct military interest can be vindicated adequately in civilian courts.” Schlesinger v. Councilman, 420 U.S. 738, 760, 95 S.Ct. 1300, 1314, 43 L.Ed.2d 591 (1975). (Emphasis supplied).
Reasoning from this point, the majority opines that the distinctive nature of the Government property involved in the case sub judice, military explosives, is sufficient reason to find service connection.
Turning to the Care inquiry in this case, and keeping in mind that the appellant is neither charged with possession of stolen property nor with stealing explosives from the Government, but only with the possession of explosives in violation of Navy Regulations, I find that the appellant declared to the military judge that he received the explosives “from someone who was leaving for the mainland” who did not want to take the explosives on the airplane (R.27). There is no indication of a conspiracy to possess military property, much less explosives. There is not even any indication that the person from whom the appellant received the explosives was a serviceman. Although, under questioning of the military judge, the appellant admitted that the explosives were the property of the Government, there is no other proof of that fact, except the nature of the explosives themselves. Therefore, we are left with this situation: Explosives, which were the property of the United States Government, were found in the off-base apartment of the appellant. He declares that the explosives were given him by “someone” who was leaving the area. For aught that appears in the record, the explosives were possessed by a civilian and could just as easily have been given to a civilian, but, by chance, were given to this serviceman appellant. There is no indication of any planned use of the explosives; no indication that they were jointly obtained by this appellant and any other person; no indication that they were any threat to any military installation or property. Civilian authorities in Hawaii certainly had an interest in seeing that dangerous explosives were not illegally or improperly possessed by anyone within its territorial limits. Had the explosives been found in the possession of a civilian, not subject to Navy Regulations, existing civilian courts would have exercised jurisdiction.
In short, in my opinion, there has been an abject failure on the part of the Government to establish service connection or subject matter jurisdiction in this case and I would reverse the court’s finding of guilty of renumbered Specification 2, Charge II.
I do, however, concur in the disposition of the appellant’s second assignment of error.

. United States v. Alef, 3 M.J. 414, 419 n.18 (C.M.A.1977).


. 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971).


. In O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969), which is the genesis of the Relford factors, this factor is denominated “the integrity of military property.”


. United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969).


. 1 M.J. 448 (1976).